Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election with traverse of Group V (claims 12 and 14-16) in the reply filed on 09/29/2022 is acknowledged. The traversal is on the ground(s) that the search and examination of the different groups does not present an undue burden to the Office. This is not persuasive because the search and examination of the different groups would place an undue burden on the office for the reasons set forth in the office action mailed on 07/29/2022.  
The requirement is still deemed proper and is therefore made FINAL.
2. Claims 1-30 are pending. Claims 12, 14-16, and 21-30 are currently under consideration. Claims 1-11, 13, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.

Information Disclosure Statement
3. The information disclosure statement filed on 09/29/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 



Drawings
4. The drawings filed on 09/10/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 12, 14-16, and 21-30 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 12 is drawn to a modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) comprising an antigen binding domain capable of binding prostate stem cell antigen (PSCA), a transmembrane domain, and an intracellular domain, wherein the CAR comprises an amino acid sequence at least about 80%, about 85%, about 90%, about 95%, about 96%, about 97%, about 98%, about 99%, or about 100% identical to SEQ ID NO: 21, 23, 25, or 27, whereas claim 14 is drawn to a modified immune cell or precursor cell thereof, comprising a vector comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR) comprising an antigen binding domain capable of binding prostate stem cell antigen (PSCA), a transmembrane domain, and an intracellular domain, wherein the CAR comprises an amino acid sequence at least about 80%, about 85%, about 90%, about 95%, about 96%, about 97%, about 98%, about 99%, or about 100% identical to SEQ ID NO: 21, 23, 25, or 27. Claims 15-16 and 21-30 depend from either claim 12 or 14. The claims recite partial structure in the form of sequence % homology for the PSCA-binding chimeric antigen receptors. However, the claims do not require that the antigen binding domain of the chimeric antigen receptor possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of modified immune cells or precursor cells thereof, comprising a genus of chimeric antigen receptors without defined structure for the antigen binding domains of the chimeric antigen receptors.
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 
In the instant case, the specification discloses chimeric antigen receptors comprising the amino acid sequences set forth in SEQ ID NOS: 21, 23, 25, and 27 (Table 2). The chimeric antigen receptors, the PSCA-binding chimeric antigen receptors, comprise an antigen binding domain, an scFv from a humanized anti-PSCA Ab (2B3) (page 122, lines 25-30; Example 1). The specification does not disclose any variants of the scFv from humanized anti-PSCA Ab (2B3). There is no disclosure of a structure/binding correlation for the genus of the recited antigen binding domains and thus the PSCA-binding chimeric antigen receptors. Thus, the instant disclosure does not adequately support the broad genus of the recited antigen binding domains, chimeric antigen receptors comprising the antigen binding domains, and modified immune cell or precursor cell thereof comprising the chimeric antigen receptors. Moreover, claim 15 does not require that PSMA-CAR possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of PSMA-CARs without any structural features.   
Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other PSCA or PSMA-binding domains and the chimeric antigen receptors comprising PSCA- binding domains or PSMA-binding domains are. The sequence search reveals that a protein that has at least 80% identical to the amino acid sequence of SEQ ID NO: 1 binds to variety of antigens (see sequence search results below). 

    PNG
    media_image1.png
    899
    775
    media_image1.png
    Greyscale

Accordingly, due to the breadth of the genus of the recited chimeric antigen receptors and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the recited chimeric antigen receptors and thus the genus of modified immune cells or precursor cells thereof comprising the recited chimeric antigen receptors.

Claim Rejections under 35 USC § 112 (d) 
7. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. Claim 26 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 12 recites "a modified immune cell or precursor cell thereof, comprising a chimeric antigen receptor (CAR) comprising an antigen binding domain capable of binding prostate stem cell antigen (PSCA), a transmembrane domain, and an intracellular domain, wherein the CAR comprises an amino acid sequence at least about 80%, about 85%, about 90%, about 95%, about 96%, about 97%, about 98%, about 99%, or about 100% identical to SEQ ID NO: 21, 23, 25, or 27.” Claim 22 recites “the modified immune cell or precursor cell thereof according to claim 15, wherein the PSMA CAR comprises an amino acid sequence at least about 80%, about 85%, about 90%, about 95%, about 96%, about 97%, about 98%, about 99%, or about 100% identical to SEQ ID NO: 67, 87, 89, 91, 93, 95, or 97.” On the other hand, claim 26 recites “wherein the intracellular domain of the PSCA CAR and the PSMA CAR each comprises:(a) a 4-1BB intracellular domain; (b) CD28 intracellular domain; (c) an ICOS intracellular domain; or (d) ICOS(YMNM).”  Since claims 12 and 22 already limits the intracellular domain of the PSCA CAR and the PSMA CAR, claim 26 does not further limit claims 22, 15, and 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
9. Claim 23 is objected to because there is a typographic error in line 4: “v 100% identical “ should be amended to “about 100% identical”. 
10. Claim 28 is objected to because the second claim 28 should be renumbered as claim 29. 

Conclusion
11. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
November 3, 2022